Citation Nr: 1119176	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired psychiatric disorder was first denied by the RO in February 1989 on the bases that the Veteran was not currently suffering from an acquired psychiatric disorder and that there was no evidence that he suffered from such a disorder during his active service.  He did not perfect an appeal of this decision.  

2.  The Veteran sought to reopen his denied claim in February 2005, but the RO denied this claim in a January 2006 rating decision on the basis that the evidence submitted by the Veteran did not establish that his condition was incurred in or aggravated by his active service.  The Veteran did not perfect an appeal of this decision.

3.  The additional evidence presented since the previous final denial does not raise a reasonable possibility of substantiating the Veteran's claim for service connection.  



CONCLUSIONS OF LAW

1.  The prior RO decisions of February 1989 and January 2006 are final.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been presented to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Before turning to the merits of the claim, the Board shall first determine whether VA's duties to notify and to assist the Veteran in substantiating his claim for VA benefits have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, VA satisfied its duty to notify via an October 2008 letter sent to the Veteran that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This same letter defined new and material evidence, and it informed him of what evidence would be necessary to substantiate the element of the claim for service connection that was found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting his in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all obtainable evidence has been associated with the claims file, including the Veteran's service treatment records, records of the Veteran's post-service VA treatment, and records of the Veteran's private medical treatment.  VA also attempted to obtain records from the Social Security Administration.  In a February 2006 response, however, that agency informed VA that the Veteran's records had been destroyed.  Further, though a VA compensation and pension examination was not performed with respect to the instant claim, such an examination is not required unless a previously denied claim for service connection has been reopened.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for an acquired psychiatric disorder.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.

A review of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for an acquired psychiatric disorder - specifically posttraumatic stress disorder (PTSD) - in an October 1988 claim.  The RO denied his claim in a February 1989 rating decision.  The RO based its decisions on the facts that there was no evidence of the Veteran suffering from an acquired psychiatric disorder in service, and that there was no evidence that he was currently suffering from PTSD.  The Veteran filed a Notice of Disagreement with this decision, and the RO issued a Statement of the Case in May 1989.  In a June 1989 Decision Review Officer hearing, the Veteran stated that while he sought service connection for a nervous condition, he used the term to refer to nerves in his back and did not intend for it to apply to an acquired psychiatric disorder.  His statement, combined with the fact that the Veteran never perfected an appeal of this rating decision with a Substantive Appeal, leads the Board to conclude that the Veteran had withdrawn any appeal he had made.  Accordingly, the February 1989 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim for an acquired psychiatric disorder in February 2005; specifically, the Veteran sought service connection for an adjustment disorder with depression secondary to the pain from his service-connected back condition.  He underwent a VA examination in October 2005.  In a January 2006 rating decision, the RO declined to reopen the Veteran's claim.  The RO acknowledged that the Veteran had submitted evidence of his suffering from an acquired psychiatric disorder, as well as his claim that his disorder was secondary to his service-connected back condition.  Accordingly, the RO had the Veteran undergo a VA examination in October 2005.  The examiner diagnosed the Veteran as suffering from depressive disorder not otherwise specified, alcohol abuse, and cannabis abuse.  The examiner also offered his opinion that the Veteran's psychiatric conditions were not caused by or exacerbated by the Veteran's service-connected back condition.  In its January 2006 rating decision, the RO thus concluded that the Veteran had not submitted new and material evidence, as there was no evidence that his psychiatric condition was incurred in or aggravated by his active service.  The Veteran filed a Notice of Disagreement with this decision in March 2006, and the RO issued a Statement of the Case in December 2006.  The Veteran did not file a Substantive Appeal, however, so the case never came to the Board and the January 2006 rating became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed the claim at issue here in September 2008.  The RO issued a rating decision in January 2009 that declined to reopen the Veteran's claim, finding that he had not submitted new and material evidence.  The Veteran filed a Notice of Disagreement in January 2009, and the RO issued a Statement of the Case in August 2009.  The Veteran filed a timely Substantive Appeal and requested the opportunity to testify before a member of the Board in a Travel Board hearing.  That hearing was held in March 2011.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's previous final denial, the new evidence includes records of the Veteran's VA treatment, statements from the Veteran, and the Veteran's testimony from his March 2011 Travel Board hearing.  For the reasons that follow, the Board finds that while this evidence is new, it is not material.

First, with respect to the VA treatment records, these records detail the Veteran's complaints of and treatment for his psychiatric disorders.  The Veteran received treatment specifically for his depressive disorder.  Though the Veteran consistently stated his belief to his mental health providers that his psychiatric condition was secondary to his service-connected back pain, no VA mental health professional offered an opinion as to this point.  

Second, various statements and letters from the Veteran to the RO and to his legislators have also been obtained and associated with the claims file.  In these statements, the Veteran expressed his belief that his psychiatric condition was secondary to his service-connected back condition.  He also contended that he almost suffered a nervous breakdown while on active service.  

Finally, the Veteran's testimony from his March 2011 Travel Board has also been associated with the claims file.  In that hearing, the Veteran described his in-service accident that led to his now service-connected back condition.  The Veteran also reiterated his belief that his current psychiatric condition is secondary to his service-connected back condition.  The Veteran admitted, however, that none of his mental health providers have stated that such a causal link between his psychiatric condition and his back disability exists.  The Veteran's representative advanced the argument that the Veteran's psychiatric condition might be aggravated by his service-connected back disability.  

Though all of the evidence summarized above is new, this evidence all suffers the same fatal flaw: it does not address the reason for the previous final denial in January 2006, namely that the Veteran's psychiatric disorder was not incurred in or aggravated by his active service.  As noted above, none of the Veteran's VA mental health providers has stated that such a causal link exists, a fact that the Veteran admitted in his March 2011 hearing.  

The Veteran has repeatedly contended that there is a causal link between his service-connected back disability and his current psychiatric disorder.  For three reasons, however, the Board does not find his contention to be probative.  First, the examiner from the Veteran's October 2005 VA examination stated explicitly that the Veteran's psychiatric conditions were not caused by or exacerbated by the Veteran's service-connected back condition.  Second, none of the Veteran's VA records show that another mental health provider has endorsed the Veteran's contention or contradicted the VA examiner.  Finally, the Veteran, as a lay person, is not competent to offer an opinion as to the etiology of his psychiatric conditions.  The Board will accept the Veteran's contentions as to his symptoms, but the Veteran is not competent to testify as to the etiology of his claimed disability.  To the extent that the Veteran speaks to the diagnosis and causation of his psychiatric condition, the Board finds that he is not competent to do so and will not consider his testimony for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Veteran's statements and testimony are also cumulative and redundant of his statements made prior to the previous final denial, so they cannot be considered new and material.  See 38 C.F.R. § 3.156(a) (new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened).

Though the Veteran's representative posited that, if the Veteran's psychiatric condition is not directly attributable to his service-connected back disability, it may nonetheless be aggravated by that disability, warranting service connection on a secondary basis.  See 38 C.F.R. § 3.310(b) (2010) (providing that any increase in severity of a nonservice-connected disease that is due to a service-connected injury will be service connected).  Here, however, the Veteran's representative offered no evidence in support of his contention.  Further, the examiner from the Veteran's October 2005 examination stated specifically that "it is not likely that the Veteran's psychiatric conditions were caused by or exacerbated by his service-connected disability" (emphasis added).  Though the examiner did not use the term "aggravated," it is clear to the Board that the examiner's use of the word "exacerbated" is interchangeable with "aggravated" in his conclusion.  

In summary, the Board finds that the RO decision of January 2006 is final.  The Board further finds that the Veteran has not submitted new and material evidence sufficient to warrant a reopening of his claim.  Accordingly, the Board concludes that the Veteran's claim should not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.







ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for an acquired psychiatric disorder remains denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


